Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY ANNOUNCES FIRST QUARTER 2 2 May 8, 2014 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) is pleased to announce its operating and financial results for the quarter ended March 31, 2014. The Company also announces that its unaudited financial statements and management’s discussion and analysis for the quarter ended March 31, 2014, will be available on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and on Crescent Point’s website at www.crescentpointenergy.com. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended March 31 (Cdn$000s except shares, per share and per boe amounts) % Change Financial Funds flow from operations (1) 27 Per share (1) (2) 21 Net income (loss) ) ) Per share (2) - - Operating income (1) 80 Per share (1) (2) 73 Dividends paid or declared 4 Per share (2) - Payout ratio (%) (1) (3) 48 59 ) Per share (%) (1) (2) (3) 48 58 ) Net debt (1) 18 Net debt to funds flow from operations (1) (4) (8 ) Capital acquisitions (net) (5) 51 Development capital expenditures (6) 7 Decommissioning and environmental expenditures (6) Weighted average shares outstanding (mm) Basic 5 Diluted 5 Operating Average daily production Crude oil and NGLs (bbls/d) 12 Natural gas (mcf/d) 4 Total (boe/d) 11 Average selling prices (7) Crude oil and NGLs ($/bbl) 15 Natural gas ($/mcf) 62 Total ($/boe) 17 Netback ($/boe) Oil and gas sales 17 Royalties ) ) 9 Operating expenses ) ) 4 Transportation ) ) 6 Netback prior to realized derivatives 23 Realized loss on derivatives ) ) Netback (1) 14 Funds flow from operations, operating income, payout ratio, net debt, net debt to funds flow from operations and netback as presented do not have any standardized meaning prescribed by International Financial Reporting Standards (“IFRS”) and, therefore, may not be comparable with the calculation of similar measures presented by other entities. Please refer to the Non-GAAP Financial Measures section of this press release for further information. The per share amounts (with the exception of per share dividends) are the per share – diluted amounts. Payout ratio is calculated as dividends paid or declared (including the value of dividends paid pursuant to the Company’s dividend reinvestment plans) divided by funds flow from operations. Net debt to funds flow from operations is calculated as the period end net debt divided by the sum of funds flow from operations for the trailing four quarters. Capital acquisitions represent total consideration for the transactions, including long-term debt and working capital assumed, and exclude transaction costs. Decommissioning and environmental expenditures includes environmental emission reduction expenditures, which are also included in development capital expenditures in the table above. The average selling prices reported are before realized derivatives and transportation charges. FIRST QUARTER 2014 HIGHLIGHTS In first quarter 2014, Crescent Point continued to implement its dual-track growth plan of advancing its cemented liner completions technology and expanding its waterflood programs to shallow corporate declines and increase ultimate reserve recoveries. · Crescent Point achieved a new production record in first quarter and averaged 130,580 boe/d, which was weighted 91 percent to light and medium crude oil and liquids. This represents an increase of more than 12,900 boe/d and production per share growth of approximately six percent over first quarter 2013. · During the quarter, the Company spent $415.7 million on drilling and development activities, drilling 214 (173.6 net) oil wells with a 100 percent success rate. Drilling and development expenditures were approximately 10 percent under budget while production levels in the quarter were approximately five percent over budget. Crescent Point also spent $154.7 million on land, seismic and facilities, for total development capital expenditures of $570.4 million. · Crescent Point generated record funds flow from operations of $580.1 million ($1.45 per share – diluted) in first quarter 2014, representing a 27 percent increase over first quarter 2013 funds flow from operations of $455.9 million ($1.20 per share – diluted). Funds flow from operations was driven by strong operating netbacks prior to realized derivatives of $57.46 per boe and better than expected production. · As a result of the Company’s strong performance to date, Crescent Point is upwardly revising its 2014 guidance for production and funds flow from operations, while keeping estimated capital expenditures for the year unchanged at $1.775 billion. Crescent Point’s average daily production in 2014 is expected to increase to 134,000 boe/d from 133,000 boe/d and its funds flow from operations for 2014 is expected to be approximately $2.4 billion ($5.85 per share – diluted), up from $2.38 billion ($5.79 per share – diluted). · Subsequent to the quarter, on April 14, 2014, Crescent Point announced the delineation of a significant Torquay discovery at Flat Lake in southeast Saskatchewan. In just 12 months, the Company grew net Torquay production from zero to approximately 5,100 boe/d. The Torquay discovery is an extension of the Company’s Three Forks resource play in North Dakota. In 2013, the Company added proved plus probable reserves of 11.2 mmboe at Flat Lake in the Torquay and Bakken formations combined. Crescent Point’s wells in the area have high rates of return, in part due to significantly lower capital costs relative to similarly drilled wells in North Dakota. · Also subsequent to the quarter, on April 23, 2014, Crescent Point announced that it had entered into an arrangement agreement to acquire all of the issued and outstanding shares of CanEra Energy Corp. (“CanEra”), a privately held southeast Saskatchewan oil and gas producer. The CanEra assets (the “CanEra Assets”) include more than 260 net sections of land with Torquay potential, of which 60 net sections are in Crescent Point’s core Flat Lake area, and production of approximately 10,000 boe/d. Following the completion of the CanEra arrangement, Crescent Point will have exposure to more than 880 net sections of land with Torquay potential, of which 280 net sections are in the core Flat Lake area. Total consideration for CanEra is approximately $1.1 billion. · Crescent Point maintained consistent monthly dividends of $0.23 per share, totaling $0.69 per share, for first quarter 2014. This is unchanged from $0.69 per share paid in first quarter 2013. On an annualized basis, the first quarter dividend equates to a yield of seven percent, based on a volume weighted average quarterly share price of $39.30. The Company also achieved a payout ratio of 48 percent, which is among the lowest in Company history. · The Company’s balance sheet remains strong, with projected average net debt to cash flow of approximately 1.1 times and significant unutilized credit capacity. · Crescent Point continues to aggressively hedge its oil production to capitalize on the current high commodity price environment. As at April 29, 2014, the Company had hedged 65 percent of its oil production, net of royalty interest, for the remainder of 2014. The Company had also hedged 34 percent, 19 percent and 4 percent of its oil production, net of royalty interest, for 2015, 2016 and the first half of 2017, respectively. Average quarterly hedge prices range from Cdn$90 per bbl to Cdn$94 per bbl. The Company also has an average of greater than 15,000 bbl/d of WTI oil differentials locked in for the remainder of 2014. Crescent Point’s hedges provide upside participation when oil prices increase while also providing a steady cash flow. · On January 22, 2014, Crescent Point’s shares opened for trading on the New York Stock Exchange (“NYSE”), under the symbol “CPG”. KCG Americas LLC is the Designated Market Maker for the Company. · On March 17, 2014, Crescent Point announced the appointment of Robert Heinemann to its board of directors. Mr. Heinemann is the former President and CEO of Berry Petroleum Company, a role he held from 2004 until 2013, and a former vice president of Halliburton Company and Mobil Corporation. OPERATIONS REVIEW First Quarter Operations Summary Crescent Point achieved a new production record in first quarter and averaged 130,580 boe/d. This represents an increase of more than 12,900 boe/d and production per share growth of approximately six percent over first quarter 2013. The Company’s strong organic production performance during the quarter was driven by its successful drilling program, strong results from the Torquay play at Flat Lake and the Company’s ongoing success with waterfloods and cemented liner completion techniques. DrillingResults The following table summarizes our drilling results for the three months ended March 31, 2014: Three months ended March 31, 2014 Gas Oil D&A Service Standing Total Net % Success Southeast Saskatchewan and Manitoba
